PER CURIAM.
The writ of habeas corpus heretofore issued in this cause should be discharged on the ground that petitioner has failed to show a timely pursuit of appellate remedies in proceedings presenting the same issues under Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 Appendix, Stewart v. State, Fla.App., 159 So.2d 681. See Mitchell v. Wainwright, Fla.1963, 155 So.2d 868; Hillhouse v. State, Fla.1963, 159 So.2d 228; Zuniga v. State, *212Fla.App. 1966, 184 So.2d 659, cert. dis. 189 So.2d 635, cert. denied 385 U.S. 962, 87 S.Ct. 404, 17 L.Ed.2d 307.
CALDWELL, C. J., and DREW, THOR-NAL, ERVIN and ADAMS, JJ., concur.